MEMORANDUM **
Adolfo Castillo-Valle appeals from the 54-month sentenced imposed following his guilty-plea conviction for importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Castillo-Valle contends that the district court erred by misinterpreting the Sentencing Guidelines and by denying a minor role adjustment based on the impact of such an adjustment on the sentence rather than on an individualized sentencing consideration comparing his role to the roles of other participants in the criminal scheme. These contentions are belied by the record. See U.S.S.G. § 3B1.2(b); see also United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th Cir.2006); United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir.1994); United States v. Webster, 996 F.2d 209, 212 (9th Cir.1993).
We also conclude that the district court did not clearly err when it denied Castillo-Valle a minor role adjustment. See Cantrell, 433 F.3d at 1282-83.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.